DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
The Applicant has canceled claim(s) 2, 11, and 21.
The Applicant has included newly added claim(s) 22-25.
The application has pending claim(s) 1, 3-10, 12-20, and 22-25.

Applicant’s arguments, see pages 7-9, filed 12/23/2020, with respect to the pending amended claims and the pending new claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-10, 12-20, and 22-25 (now renumbered as 1-22, for issue) are allowed.

Similarly, independent claim 10 (now renumbered as claim 9, for issue) respectively recites similar limitations.
Independent claim 22 (now renumbered as claim 19, for issue) respectively recites the limitations of: perform filter processing on an image using both filter coefficients and a number of filter taps being set based on an orthogonal transform size; and decode the image obtained through the filter processing, wherein the number of filter taps is set depending on an area of the image, such that different numbers of filter taps are applied for a flat area of the image and a fine texture area of the image, the flat area having a coarser frequency image than the fine texture area.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Asano (US 2010/0080472 A1, as applied in previous Office Action) discloses performing the filtering process only for blocks including an edge region and then decoding.  However, Asano does not teach the limitations cited above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 26, 2021